Berry, J.
I concur in the final result of the majority opinion, but upon the ground taken by the city attorney, viz., that what is spoken of in this particular case as “macadamizing” is not macadamizing proper, but merely a mode of surfacing, and therefore properly enough designated as grading. As to the “plan or profile,” I agree to what is said below by my brother Mitchell. As to the “award” of the board of public works, it was, as the record expressly shows, an award for “grading” only, and therefore I do not perceive how its approval by *172the council could be an approval of the macadamizing in question, unless such macadamizing (so called) is included in the term grading. I further think that the “order” to grade, and not the approval of the award, is that which gives the authority to the board of public works spoken of in section 39, cited by the chief-justice.